Title: [Diary entry: 17 August 1785]
From: Washington, George
To: 

Wednesday 17th. Thermometer at 78 in the Morning—84 at Noon and 86 at Night. Cloudy & damp Morning, with the Wind at South. In the Afternon Clouds gathered all round us with thunder & lightning and a good deal of rain appeared to fall upon Patuxent and above us on this river but not enough fell here to wet a handkerchief. Mr. [and] Mrs. Fendall and Miss Nancy went away before breakfast and my Brother John directly after it. Doctr. Craik came here to Dinner on a visit to John Alton and stayed all Night.